Citation Nr: 1548230	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for deviated septum.

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Patricia Glazek, Esquire






ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1978 and from August 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issue of service connection for PTSD was granted in a September 2015 RO decision.  This was a considered a full grant of benefits sought.  Therefore, the issue of entitlement to service connection for PTSD is no longer before the Board.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether a clear and unmistakable error (CUE) occurred in a March 1984 rating decision which denied service connection for a shoulder disability has been raised by the record in a March 24, 2014 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The RO originally denied the Veteran's claim for service connection for atrophy of the left deltoid, dislocation of the left shoulder and left shoulder impairment in 1984.  In October 2009, the Veteran filed a claim for service connection for a left shoulder injury.  The RO considered his claim as a claim to reopen finding that the issue of service connection for the left shoulder had been adjudicated previously.  The evidence suggests that the Veteran is filing a claim for the left shoulder even though it was described slightly differently in 1984.  Therefore, the Board will describe the Veteran's claim broadly as a claim for a service connection for a left shoulder disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a shoulder disability, on the merits, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1976 to August 1978 and from August 1978 to April 1979.

2.  On September 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney that a withdrawal of the appeal for entitlement to service connection for a deviated septum is requested.

3.  The Veteran's initial claim of service connection for a left shoulder disorder was last denied in an April 1984 decision of the RO.
 
 4. The evidence received since the April 1984 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a deviated septum by his attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. §§ 1310 , 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his attorney, has withdrawn the appeal as to the issue of entitlement to service connection for a deviated septum and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Claim to reopen

The Board notes that the issue of entitlement to service connection for a left shoulder disability is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1103  (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a)  (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108  (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In March 1984, the RO denied the Veteran's claim for service connection for atrophy of the left deltoid and dislocation of the left shoulder.  On March 22, 1984, the RO mailed the notice of this March 1984 RO decision.  On the same day, the RO received accident reports from the Veteran where he explained how he injured his shoulders in service.  The RO mailed another letter to the Veteran on March 27, 1984 explaining that his atrophy of the left deltoid was not incurred in or aggravated by service.  In April 1984, the RO noted that it considered the report of accident injury that the Veteran had submitted the same day that the RO had issued a rating decision.  Attached to the April 1984 letter, the RO included a rating decision that found that the service treatment records showed the shoulder impairment had pre-dated service and that substantial aggravation by service was not shown.  The Veteran did not file a notice of disagreement with the March 1984 or the April 1984 rating decisions.  Therefore, the rating decisions became final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Veteran filed a claim for left shoulder injury in October 2009.  The RO denied the Veteran's claim in a May 2010 decision noting that no new and material evidence was submitted.  The Veteran appealed this determination.  

In the last final decision issued in April 1984, the RO denied the Veteran's claim for service connection for shoulder impairment explaining that the shoulder disability pre-dated service and that substantial aggravation was not shown.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 1984] evidence bears directly and substantially upon these matters. 

Since April 1984, the Veteran has submitted several lay statements.  In a July 2008 statement, a fellow soldier and relative of the Veteran reported that the Veteran injured his shoulder during jump school.  The fellow soldier noted that prior to the military, the Veteran was athletic with unlimited of physical capabilities, but after his injury in service, physical work was very limited.  In an April 2010 statement by the Veteran's employer prior to service, J.M. explained that the Veteran did labor intensive jobs for him such as digging ditches prior to service, and he had no problems with his legs, arms, back, shoulders or hand.  After service, the Veteran reported to his employer that he had shoulder pain and the Veteran could no longer do the work required by his employer.  In April 2010, the Veteran's mother submitted a statement that the Veteran was born with no birth defects or injuries.  She explained that he had very physical intensive jobs prior to his military service but had left shoulder pain when he returned for the military.  The Veteran also submitted a statement in April 2010 explaining that he went through basic training and then was injured.  He was told her had some kind of birth defect which he had never heard of before.  

These lay statements assert that the Veteran's left shoulder did not pre-date service and that he was able to function normally.  These lay statements assert that his injury happened during service.

The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence. 

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a left shoulder disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2015). Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

The appeal as to the issue of entitlement to service connection for a deviate septum is dismissed.

As new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, the appeal to this extent is granted.


REMAND

As the Veteran's claim for entitlement to service connection for a left shoulder injury is now reopened, further development is needed prior to adjudicating the Veteran's claim.  The Board notes that a VA neurologist provided an opinion in April 2011 finding that the physical examination was not consistent with a congenital branchial plexus injury.  An opinion was not provided as to whether his left shoulder disability was otherwise related to the Veteran's military service.  

The Veteran has not received a VA examination for his left shoulder disability.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current left shoulder disorder.  Service treatment records show treatment for his left shoulder.  The Veteran, the Veteran's mother, a fellow soldier and a former employer all have all submitted lay statements attesting that the Veteran's shoulder injury began during service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

In the July 2015 VA examination for PTSD, the Veteran reported that he is receiving benefits from the Social Security Administration (SSA).  The Veteran should be asked if these benefits are due to a disability.  If so, these records should be obtained.

The issue of entitlement to TDIU is also before the Board at this time.  The Board finds that the issue of TDIU is inextricably intertwined with the issue of service connection for a left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the TDIU issue at this time.  Id.
	
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he is receiving benefits from SSA due to a disability.  If so, these records should be obtained.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left shoulder disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 
(1) The examiner should determine whether the Veteran has brachial plexus palsy.  See June 1976 Report of Medical Examination.
(a)  If so, explain whether brachial plexus palsy is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(b)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that spina bifida occult pre-existed active service.

(d)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing brachial plexus palsy WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(2)  If any responses above are negative, provide an opinion as to whether any current left shoulder disability, at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to Veteran's military service.

The examiner's attention is directed to the April 2011 finding by a VA physician that the physical examination was not consistent with a congenital branchial plexus injury.

The examiner's attention is also directed to the April 1999 University Hospital at University of New Mexico Health Sciences Center treatment record that noted that the Veteran had nerve palsy and trapezius atrophy following a motor vehicle accident.   

(3) Provide an opinion regarding the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


